PER CURIAM.
This cause having- been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Moore v. State Road Department (Fla.App.1965), 171 So.2d 25; Carmazi v. Board of County Commissioners of Dade County (Fla.App.1959), 108 So.2d 318; Duval Engineering and Contracting Company v. Sales (Fla.1955), 77 So.2d 431; Paty v. Town of Palm Beach (1947), 158 Fla. 575, 29 So.2d 363.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.